Citation Nr: 1816723	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hip ankylosis, status post total hip replacements.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and F.J.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1997.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hip ankylosis, status post total hip replacements, did not have its onset in service and is not attributable to service, or any incident therein.  

2.  The Veteran does not currently have hearing loss as defined by VA regulations.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip ankylosis, status post total hip replacements, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss, as an organic disease of the nervous system, is subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease listed in 38 C.F.R. § 3.309(a), is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition (e.g., a broken leg), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hip Ankylosis, Status Post Total Hip Replacements

The Veteran contends that his work aboard ship as a boatswain's mate in service involved a lot of standing, stooping and bending, which he believes led to his later development of bilateral hip disabilities and eventual total hip replacement surgeries.  

The evidence reflects that he currently has bilateral hip diagnoses.  August 2010 VA treatment records show he complained of left hip and lower extremity pain after a fall at work in April 2010.  Private treatment records show the Veteran underwent a left hip total replacement in May 2011 after X-ray studies revealed stage IV avascular necrosis of the left hip.  He underwent right hip total replacement in September 2012 for diagnosed right hip avascular necrosis.  Thus, the Veteran has current bilateral hip disabilities and the first element of service connection is met.  

The Veteran does not claim that his bilateral hip disabilities had their onset in service, or that he has had continuity of symptomatology since service.  He further denied having any specific hip injury in service at his November 2017 Board hearing.  Nor does any of the evidence show that his current bilateral hip disabilities had their onset in service.  There is no evidence of any hip disability until August 2010, almost 13 years after the Veteran's separation from service.  This weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

There is no medical opinion of record that etiologically links the Veteran's bilateral hip ankylosis status post total hip replacements to his service or any incident therein.  Nor has the Veteran or his representative submitted any medical treatment records or opinions etiologically linking his hip disabilities to service or any in-service incident.  To the contrary, a November 2015 private treatment record attributes his hip disabilities and hip replacements to his history of sickle cell disease.  Other VA and private treatment records, in addressing the Veteran's diagnosed avascular necrosis of both hips, frequently note his history of either sickle cell trait or sickle cell disease.  

The Board notes that service treatment records do indicate that the Veteran tested positive for sickle cell trait shortly after his enlistment in July 1987.  However, subsequent service treatment records are silent for any relevant complaints, findings, treatment or diagnoses associated with sickle cell trait or disease.  

Sickle cell trait is a congenital or developmental defect.  See Sickle Cell Anemia, U.S. National Library of Medicine, Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/000527.htm.  Congenital or developmental defects such as sickle cell trait are not considered to be diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303.  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

As noted above, there is no evidence of any superimposed disease or injury to the Veteran's sickle cell trait in service.  Indeed, there is no evidence of any additional disability.  Therefore, the Veteran's current bilateral hip disabilities cannot be etiologically linked to any superimposed disease or injury to his positive findings of having the sickle cell trait in service.  Overall, the totality of the probative evidence weighs against the Veteran's claim.  

While the Veteran can competently report about the circumstances of his in-service experiences and his current bilateral hip disabilities, any opinion regarding the etiology of those hip disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hip ankylosis status post total hip replacements is the result of his service or any incident therein.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hip ankylosis status post total hip replacements, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to loud noises, particularly the sound of the ship engines and that he experienced when firing his service weapon.  He denies any post-service exposure to loud noises.  

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The first question for the Board is whether the Veteran has a current diagnosis for bilateral hearing loss.  



On an August 2012 authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
10
LEFT
15
10
15
20
10

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  At the time of the August 2012 VA examination, the Veteran did not have a hearing loss disability for VA purposes.

Subsequent VA and private treatment records show no relevant complaints, findings, treatment or diagnoses.  A July 2014 private treatment record notes the Veteran had no complaints of hearing impairment.  

At his video conference Board hearing in November 2017, the Veteran testified that he was exposed to noise while serving aboard ship in service and when shooting his weapon during service.  He testified that he did wear hearing protection while on the ship, but believed that it was not sufficient.  The Veteran denied any exposure to loud noises after service.  He also denied having been offered hearing aids by any physician.  

The objective audiometric findings reflect that the Veteran does not have a current hearing loss disability for VA purposes in either ear.  Until such findings show hearing loss that meets the criteria for a disability under 38 C.F.R. § 3.385, there can be no entitlement to service connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the Veteran does not have a hearing loss disability as defined by VA regulations.  Therefore, the Board cannot grant his claim under any theory of entitlement. 

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for hearing loss.  However, without evidence of a current hearing loss disability as defined by VA regulations, a preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for bilateral hip ankylosis, status post total hip replacements, is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

When the Veteran's claim for nonservice-connected pension was denied in the September 2012 rating decision, the only disabilities considered to determine whether he was employable were his bilateral hip disabilities, hypertension (HTN) and hypercholesterolemia.  The rating decision indicated that the Veteran's disability ratings did not meet the criteria for nonservice-connected pension and that the evidence did not show that he was unable to work due to his disabilities.  

More recent VA treatment records show that the Veteran is currently treated for diagnosed severe obstructive sleep apnea and regularly uses a continuous airway pressure (CPAP) machine.  Although a November 2017 rating decision denied service connection for the Veteran's diagnosed sleep apnea and HTN, there is no indication that the severity of these disabilities was assessed in conjunction with his other disabilities with regard to his claim for nonservice-connected pension.  The record does not contain sufficient information to make a decision on the claim.  Therefore, the Veteran should be scheduled for a VA general medical examination to determine the nature and severity of his nonservice-connected disabilities for pension purposes.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records from October 2017 to the present.

2.  Afford the Veteran a VA general medical examination by an appropriate VA clinician to determine the nature and extent of his nonservice-connected disabilities, to include his recently diagnosed obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The examiner should comment on the impact of the Veteran's nonservice-connected disabilities on his ability to obtain and maintain substantial and gainful employment.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


